Title: Motion for Reprisal for Detention of Henry Laurens, [3 December] 1781
From: Madison, James
To: 

[3 December 1781]
Whereas H. Laurens Esqr. formerly President of Congress and now invested with the character of a public Minister of the U. States, having been taken prisoner by the Enemy in his voyage to Europe, has been & still is imprisoned in G. B. under the description of a British subject suspected of High treason; and a considerable number of other Citizens of the U. S. made prisoners at different periods of the war have also been committed to the gaols of G. Britain under warrants from officers of Justice as traiterous subjects, and many of them are still kept in rigorous imprisonment, and in other respects treated with an ignominy & severity unbecoming the character of Prisoners of war; And Whereas, the dignity of the U. States as a sovereign & independant nation as well as justice to their injured Citizens requires that effectual measures Should be taken for relieving them from their present sufferings & procuring for them the treatment to which as prisoners of war they are entitled by the established usage of civilized nations;
Resolved That the Secretary of war be directed to take order for the immediate imprisonment of  British Officers most eminent for birth & rank, prisoners to the U. States & not exempted therefrom by Capitulation
Resolved That the Secretary of War be further directed to take order for the immediate imprisonment in the Mines at Simsbury in Connecticut or elsewhere  British Soldiers with a suitable proportion of officers under the rank of field officers, prisoners to the U. States & not exempted therefrom by Capitulation, and that he cause them to be treated in all other respects in such manner as will make their situation correspond as near as may be to that of the Citizens of the U. S. prisoners in G. B.
Resolved that these resolutions shall continue in force untill authentic information shall be received by Congress that H. Laurens Esqr. and the other Citizens therein referred to have been duly exchanged, or discharged from their commitment as traiterous subjects, & treated in all respects as by the usages of war prisoners of war ought to be treated; and no longer.
Resolved That the Commander in chief be directed to transmit a copy of the preceding resolutions to the Officer commanding the forces of the King of G. B. at New York